Title: From Benjamin Franklin to Walter Williams and Helenus Scott, 24 November 1780
From: Franklin, Benjamin
To: Williams, Walter,Scott, Helenus


Gentlemen,
Passy, Nov. 24. 1780.
I received the Letters you did me the Honour of writing to me on the 27th. of Last Month, and beg you will accept my Thanks for your good Will to the American Cause. Having the most positive orders from Congress not to give the smallest encouragement to any Persons whatever to go to America with Expectations of military Preferment, (the Army of the United States being more than fully officered) It is impossible for me, Gentlemen, to grant you the Pasport you desire. And as many excellent & experienced officers, who have been to America to offer their Services, are returned from thence, the Congress not having Employment for them, I should not if you were my Brethren advise you pursue your last Project, but rather to continue the first or return to England. I have the honour to be, Gentlemen, your &c.
Messrs. Williams & Scott.
